Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/21/2020 & 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 01/21/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, 16-23 & 25-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Ito et al. (U.S. Patent 10, 567, 631) (reference application). 

This is a provisional nonstatutory double patenting rejection.
As to independent claim 1, instant application discloses a lens unit comprising: a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence;  5a plurality of actuators corresponding to the plurality of focus lenses and configured to move the plurality of focus lenses (‘631 Claim 1 recites a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence;  a plurality of actuators respectively corresponding to the plurality of focus lenses and configured to move each of the plurality of focus lenses;); and control circuitry configured to control the plurality of actuators to control movement of the plurality of focus lenses according to (‘631 Claim 1 recites control circuitry configured to control the plurality of actuators to control movement of the plurality of focus lenses according to) (i) a first rule in a first case of each of the plurality of 10focus lenses being positioned inside a designated range of the respective focus lens (‘631 Claim 1 recites a second rule in a case of the position of all of the plurality of focus lenses being inside the designated range, the second rule being based on a positional relationship between the plurality of focus lenses.), and (ii) a second rule in a second case of a first focus lens of the plurality of focus lenses being positioned outside the designated range of the first focus lens (‘631 Claim 1 recites a first rule in a case of a position of at least one of the plurality of focus lenses being outside a designated range), the first rule being based on a positional relationship between the plurality of focus lenses, and 15perform control to change a movement direction of at least one of the focus lenses based on a change of position of a second focus lens of the plurality of focus lenses from being inside the designated range of the second focus lens to (‘631 Claim 1 recites the second rule being based on a positional relationship between the plurality of focus lenses, and perform control to change a movement direction of at least one of the focus lenses based on a change of the position of each of the plurality of focus lenses from being inside the designated range to being outside the designated range).
As to independent claim 14, instant application discloses an imaging device comprising: a lens unit; and imaging circuitry, wherein the lens unit includes 10a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence, a plurality of actuators corresponding to the plurality of focus lenses and configured to move the plurality of focus lenses and control circuitry configured to 15control the plurality of actuators to control movement of the plurality of focus lenses (‘631 Claim 14 recites a lens unit;  and imaging circuitry, wherein the lens unit includes a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence, a plurality of actuators respectively corresponding to the plurality of focus lenses and configured to move each of the plurality of focus lenses, and control circuitry configured to control the plurality of actuators to control movement of the plurality of focus lenses.), according to (i) a first rule in a first case of each of the plurality of focus lenses being positioned inside a designated range of the respective focus lens (‘631 Claim 14 recites a second rule in a case of the position of all of the plurality of focus lenses being inside the designated range, the second rule being based on a positional relationship between the plurality of focus lenses.), and (ii) a second rule in a second case of a first focus lens of the plurality of focus lenses being positioned outside the designated range of the first focus lens (‘631 Claim 14 recites a first rule in a case of a position of at least one of the plurality of focus lenses being outside a designated range), 20the first rule being based on a positional relationship between the plurality of focus lenses, and perform control to change a movement direction of at least one of the focus lenses based on a change of position of a second focus lens of the plurality of focus lenses from being inside the designated range of the second focus 25lens to being outside the designated range of the second focus lens.
(‘631 Claim 1 recites the second rule being based on a positional relationship between the plurality of focus lenses, and perform control to change a movement direction of at least one of the focus lenses based on a change of the position of each of the plurality of focus lenses from being inside the designated range to being outside the designated range).
As to independent claim 23, instant application discloses a control method comprising: controlling, via control circuitry and a plurality of actuators, movement of a plurality of focus lenses (‘631 Claim 21 recites controlling, via control circuitry and a plurality of actuators, movement of a plurality of focus lenses)
according to (i) a first rule in a first case of each of the plurality of focus lenses being positioned inside a designated range of the respective focus lens, (‘631 Claim 21 recites a second rule in a case of the position of all of the plurality of focus lenses being inside the designated range, the second rule being based on a positional relationship between the plurality of focus lenses.) and (ii) a second rule in a second case of a first focus lens of the plurality 10of focus lenses being positioned outside the designated range of the first focus lens (‘631 Claim 21 recites a first rule in a case of a position of at least one of the plurality of focus lenses being outside a designated range), the first rule being based on a positional relationship between the plurality of focus lenses; and performing control, via the control circuitry, to change a movement direction of a 
(‘631 Claim 21 recites the second rule being based on a positional relationship between the plurality of focus lenses, and perform control to change a movement direction of at least one of the focus lenses based on a change of the position of each of the plurality of focus lenses from being inside the designated range to being outside the designated range).
As to independent claim 31, instant application discloses a lens unit comprising: a plurality of focus lenses arranged in sequence such that light passes through 20the plurality of focus lenses in the sequence; a plurality of actuators corresponding to the plurality of focus lenses and configured to move the plurality of focus lenses(‘631 Claim 28 recites a plurality of focus lenses arranged in sequence such that light passes through the plurality of focus lenses in the sequence;  a plurality of actuators respectively corresponding to the plurality of focus lenses and configured to move each of the plurality of focus lenses;); and control circuitry configured to control the plurality of actuators to control movement of the plurality 25of focus lenses according to a first rule in a first case of a first focus lens of the plurality of focus lenses being within an exterior range outside a designated range of the first focus lens, the first rule being different from a second rule in a second case of each of the plurality of focus lenses being positioned inside a designated range of the respective focus lens, and 30perform control to change a movement direction of a second focus lens of the focus lenses based on a change of position of the second focus lenses53/54 from being inside the designated range of the second focus lens to 
(‘631 Claim 28 recites control circuitry configured to control the plurality of actuators to control movement of the plurality of focus lenses according to a first rule in a case of a position of at least one of the plurality of focus lenses being within an exterior range outside a designated range of optical performance, the first rule being different from a second rule in a case of the position all of the plurality of focus lenses being inside the designated range, and perform control to change a movement direction of at least one of the focus lenses based on a change of the position of each of the plurality of focus lenses from being inside the designated range to being outside the designated range, wherein the designated range is a subset of the exterior range which represents the full range of physical movement of the plurality of focus lenses.)
As to claims 3, 16 & 25, instant application discloses wherein the control circuitry 25controls the movement of the plurality of focus lenses based on control information indicating an amount of blur per unit time. (‘631 Claim 6 recites wherein the control circuitry controls the movement of the plurality of focus lenses based on control information indicating an amount of blur per unit time.)
As to claims 4, 18 & 26, instant application discloses further comprising: controlling the movement of the plurality of focus lenses so that an amount of 30blur indicated by the control information is satisfied in the first case, and also satisfied in the second case. (‘631 Claim 7 recites wherein the control circuitry controls the movement of the plurality of focus lenses so that the amount of 
blur indicated by the control information is satisfied in the case of the position of each of the plurality of focus lenses being inside the range, and also satisfied in the case of being outside the range.)
As to claims 5, 19 & 27, instant application discloses wherein the control circuitry performs control so that an amount of movement per unit time of each of the plurality of focus lenses is different between the first case, and the second case. (‘631 Claim 8 recites wherein the control circuitry performs control so that an amount of movement per unit time of each of the plurality of focus lenses is different between the case of the position of each of the focus lenses being inside the range, and the case of being outside the range.) 
As to claims 6, 20 & 28, instant application discloses wherein the control circuitry performs control to stop the movement of at least one focus lens among the plurality 25of focus lenses in the second case. (‘631 Claim 8 recites wherein the control circuitry performs control to stop the movement of at least one focus lens among the plurality of focus lenses in the case of the position of each of the focus lenses being outside the range.)
As to claim 7, instant application discloses wherein in the second case, the control circuitry controls the amount of movement of each of the plurality of focus lenses based on a type of the respective focus lens.   (‘631 Claim 10 recites wherein in the case of the position of each of the focus lenses being outside the range, the control circuitry controls the amount of movement of each of the plurality of focus lenses based on a type of the focus lenses.)
As to claim 8, instant application discloses wherein in the second case, the control 15circuitry controls the amount of movement of each of the plurality of focus lenses based on types of the actuator corresponding to the plurality of focus lenses. (‘631 Claim 11 recites wherein in the case of the position of each of the focus lenses being outside the range, the control circuitry controls the amount of movement of each of the plurality of focus lenses based on a type of the actuator corresponding to each of the plurality of focus lenses.) 
As to claims 9, 21 & 29, instant application discloses wherein the control circuitry performs control to stop the movement of at least one focus lens among the plurality of focus lenses in the case of the position of each of the focus lenses being outside the range.  (‘631 Claim 12 recites wherein in the case of the position of each of the focus lenses being outside the range, the control circuitry controls the amount of movement of each of the plurality of focus lenses based on an inter-group distance among the plurality of focus lenses.)
As to claims 10, 22 & 30, instant application discloses wherein in the first case, an object distance based on the plurality of focus lenses is positioned between a minimum object distance and infinity. (‘631 Claim 2 recites wherein in the case of the position of each of the plurality of focus lenses being inside the range, an object distance based on the plurality of focus lenses is positioned between a minimum object distance and infinity.)
As to claim 11, instant application discloses wherein the second rule is based on the positional relationship between the plurality of focus lenses. (‘631 Claim 1 recites the second rule being based on a positional relationship between the plurality of focus lenses)
As to claim 12, instant application discloses wherein when controlling the plurality 30of actuators according to the first rule, the control circuitry controls the actuators to maintain a characteristic related to spatial resolution. (‘631 Claim 4 recites wherein when controlling the plurality of actuators according to the second rule, the control circuitry controls the movement of the actuators to maintain a characteristic related to spatial resolution)
As to claim 13, instant application discloses wherein the designated range of each of the plurality of focus lenses is a subrange of a physical movement range of the respective focus lens. (‘631 Claim 28 recites wherein the designated range is a subset of the exterior range which represents the full range of physical movement of the plurality of focus lenses.)
As to claim 17, instant application discloses wherein the blur amount control circuitry determines the amount of blur per unit time based on a detection result of a 10signal obtained by imaging through the lens unit, and causes control information indicating the determined amount of blur to be transmitted to the lens unit. (‘631 Claim 18 recites wherein the blur amount control circuitry determines the amount of blur per unit time based on a detection result of a signal obtained by imaging through the lens unit, and causes control information indicating the determined amount of blur to be transmitted to the lens unit.) 
Claims 2, 15 & 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Ito et al. (U.S. Patent 10, 567, 631)  (reference application) further in view of LIN et al. (U.S. Publication 2009/0142046)
As to claim 2, 15 & 24, Ito discloses everything as disclosed in claims 1, 14 & 23 but is silent to instant application discloses wherein the designated range of each of the plurality of focus lenses corresponds to a range of optical performance of the respective focus lens according to a modulation transfer function.
However, Lin’s [0014] & Fig. 3 discloses wherein the designated range of each of the plurality of focus lenses corresponds to a range of optical performance of the respective focus lens according to a modulation transfer function.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ito’s disclosure to include the above limitations in order to optimize focusing required around the use of multiple focusing lens.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661